Title: Thomas Jefferson to Bernard Peyton, 9 March 1818
From: Jefferson, Thomas
To: Peyton, Bernard


                    
                        Dear Sir
                        Monticello
Mar. 9. 18.
                    
                    On the 6th day of Feb. mr Gelston of N. York shipped for me at that place a supply of wines from Marseilles on board the schooner Brilliant, Capt Black, belonging to Richmond, addressing them to messrs Gibson & Jefferson. I have diligently watched the arrivals at Richmond announced in the newspapers, without seeing her’s.  and as that date was followed by very bad weather, I fear some accident  has happened. in the mean time, being in dailey expectation of her we have drank our last bottle of wine on hand. the object of this letter therefore is, if she is not arrived (which can be known at mr Gibson’s) to ask the favor of you to get for me a quarter cask of the best Sicily Madeira (unbrandied) which you can find, and  forwarded forward it by either Johnson or Gilmer’s boat, in double cask; for which mr Gibson as usual will be so good as to pay. but if the Brilliant is arrived, instead of making a purchase, to have the wines she brought forwarded by either Johnson or Gilmer themselves, or if they are not there themselves to send a single box by any other boat bound to Milton, the rest waiting for Johnson or Gilmore themselves. you see Dear Sir, that I am as free in asking, as you are in rendering good turns. I am quite uneasy till I know the fate of Black. ever & affectionately your’s
                    Th: Jefferson
                